DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 12/16/2020. As directed by the amendment: no claims have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-13 are presently pending in the application.

Claims 1-13 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Doyle on 1/22/2020.

The application has been amended as follows: 

the medicament--.

Please amend “to sealing the” in claim 3, line 9 to --to [[sealing]]seal the--.

The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach the active ingredient consists of micronised formoterol fumarate and micronised budesonide, and the lactose carrier has a particle size distribution of d10 = 20-65 µm, d50 = 80-120 µm, d90 = 130-180 µm and <10 µm = <10% measured by laser diffraction as a dry dispersion.
The closest prior art of record includes Bilgic (2013/0202778) and O’Leary (2002/0078950), but who fail to teach the claimed composition above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/           Primary Examiner, Art Unit 3785